NATIONAL INSTRUMENTS CORPORATION
Restricted Stock Unit Award Agreement
 (Time-Based and Performance-Based)




Grant Number:          «RSU_Number»
National Instruments Corporation (the "Company") hereby grants you, «First»
«Middle» «Last» (the "Participant"), an award of restricted stock units
("Restricted Stock Units") under the National Instruments Corporation 2015
Equity Incentive Plan (the "Plan").  Subject to the provisions of Appendices A
through C (attached) and of the Plan, the principal features of this Award are
as follows:
Date of Grant:
 
_________________
Number of Time-Based Restricted Stock Units:
 
_________________
Target Number of Performance-Based Restricted Stock Units:
 
_________________
Vesting Commencement Date:
 
_________________
Performance Period:             
  [Date] through [Date]

Vesting of Restricted Stock Units:   Subject to any accelerated vesting
provisions in the Plan or as set forth below, (i) the Time-Based Restricted
Stock Units subject to this Award listed above will be eligible to vest in
accordance with the service-based vesting schedule in Appendix B and (ii) the
Performance-Based Restricted Stock Units subject to this Award listed above will
be eligible to vest in accordance with the performance and service-based vesting
conditions in Appendix C.
Unless otherwise defined herein or in Appendix A, capitalized terms herein or in
Appendices A through C will have the defined meanings ascribed to them in the
Plan.
IMPORTANT:
The Company's obligation to deliver Shares pursuant to this Award of Restricted
Stock Units is subject to all of the terms and conditions contained in
Appendices A through C and the Plan.  Before the Company delivers any Shares
pursuant to this Restricted Stock Unit Award Agreement, you must click on the
link to each of the documents required for acceptance, including, without
limitation, the Restricted Stock Unit Award Agreement and Appendices A through C
thereto, the Plan, and the Restricted Stock Unit Award Tax Obligations
(collectively, the "Award Documents") and review each.  PLEASE BE SURE TO READ
APPENDICES A THROUGH C, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS
AWARD.
By clicking the "ACCEPT" button, you agree to the following:
You acknowledge and agree that:
(a)          you have been able to access and view the Award Documents and
understand that all rights and obligations with respect to this Award are set
forth in such documents;
(b)          you agree to all terms and conditions contained in the Award
Documents;
(c)          the Award Documents set forth the entire understanding between the
Company and you regarding this Award and your right to acquire Shares
thereunder; and
(d)          if you are employed in or are otherwise subject to taxation in
Norway, Switzerland or the United Kingdom on the date of this Award, you have
previously executed an Agreement for the Transfer of Employer's Share Award Tax
Liability to the Employee, and you understand that this Award is subject to the
terms of the Agreement for the Transfer of Employer's Share Award Tax Liability;
(e)  if you are employed in or are otherwise subject to taxation in Malaysia on
the date of this Award, you have previously executed an Agreement (Employee's
Election on Income Tax with respect to Employee Stock Incentive Plan), and you
understand that this Award is subject to the terms of the Agreement (Employee's
Election on Income Tax with respect to Employee Stock Incentive Plan); and
(f)  you have previously executed an Employee Confidentiality Agreement as
consideration for this Award.


APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS
1.          Grant.  The Company hereby grants to the Participant under the Plan
an Award for a number of Restricted Stock Units set forth in the Restricted
Stock Unit Award Agreement, subject to all of the terms and conditions of the
Restricted Stock Unit Award Agreement, including this Appendix A, along with
Appendices B and C (collectively, the "Award Agreement"), and the Plan.
2.          Company's Obligation to Pay.  Each Restricted Stock Unit represents
the right to receive a Share on the date it becomes vested.  Unless and until
the Restricted Stock Units will have vested in the manner set forth in Sections
3 and 4, the Participant will have no right to payment of any such Restricted
Stock Units.  Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Units will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.  Subject to the
provisions of Section 5, such vested Restricted Stock Units will be paid in
Shares as soon as practicable after vesting, but in each such case within the
period ending no later than the fifteenth (15th) day of the third (3rd) month
following the end of the Fiscal Year that includes the vesting date.
3.          Vesting Schedule.  Except as provided in Sections 4 and 5, and
subject to Section 6, the Restricted Stock Units awarded by this Award Agreement
will vest in the Participant according to the vesting schedule referenced in the
Award Agreement.  In the event any Time-Based Restricted Stock Units have not
vested by the fifteenth (15th) anniversary of the Vesting Commencement Date, the
then-unvested Restricted Stock Units awarded by this Award Agreement will
thereupon be forfeited at no cost to the Company and the Participant will have
no further rights thereunder.
4.          Acceleration of Vesting upon Death or Disability.  In the event
Participant ceases to be an Employee as the result of Participant's death or
"Disability" prior to the fifteenth (15th) anniversary of the Vesting
Commencement Date, 100% of the Time-Based Restricted Stock Units subject to this
Award (but not the Performance-Based Restricted Stock Units subject to this
Award) that have not vested as of such date will immediately vest.  For these
purposes, "Disability" will have the meaning given to such term in the
employment agreement between Participant and the Company; provided, however,
that if Participant has no employment agreement, "Disability" will mean a total
and permanent disability as defined in Section 22(e)(3) of the Code as
determined by the Administrator and in accordance with the Plan.
5.          Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time.  If so accelerated, such
Restricted Stock Units will be considered as having vested as of the date
specified by the Administrator.
Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant's
termination as a Service Provider (provided that such termination is a
"separation from service" within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a "specified
employee" within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant's
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant's termination as a Service Provider,
unless the Participant dies following his or her termination as a Service
Provider, in which case, the Restricted Stock Units will be paid in Shares to
the Participant's estate as soon as practicable following his or her death.  It
is the intent of this Award Agreement to comply with the requirements of Section
409A so that none of the Restricted Stock Units provided under this Award
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply.  Each payment payable under this Award Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2). For purposes of this Award Agreement, "Section 409A" means
Section 409A of the Code, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
6.          Forfeiture upon Termination of Continuous Service.  If Participant
ceases to be an Employee for any reason, the then-unvested Restricted Stock
Units (after taking into account any accelerated vesting that may occur as the
result of any such termination, including under Section 4) awarded by this Award
Agreement will thereupon be forfeited at no cost to the Company and the
Participant will have no further rights thereunder.
7.          Payment after Vesting.  Any Restricted Stock Units that vest in
accordance with Sections 3, 4 or 5 will be paid to the Participant (or in the
event of the Participant's death, to his or her estate) in whole Shares, and no
fractional Shares shall be issued.  As determined by the Administrator, any
fraction of a Share shall be paid in cash based on the Fair Market Value of a
Share.
8.          Payments after Death or Disability.  Any distribution or delivery to
be made to the Participant under this Agreement will, if the Participant is then
deceased or Disabled, be made to the Participant's legal representatives, heirs,
legatees or distributees, as applicable.  Any such transferee must furnish the
Company with (a) written notice of his or her status as transferee, and (b)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any laws or regulations pertaining to said transfer.
9.          Tax Obligations
(a)          Responsibility for Taxes.  Participant acknowledges that,
regardless of any action taken by the Company or, if different, Participant's
employer (the "Employer"), the ultimate liability for any tax and/or social
insurance liability obligations and requirements in connection with the
Restricted Stock Units, including, without limitation, (1) all federal, state,
and local taxes (including the Participant's Federal Insurance Contributions Act
(FICA) obligation) that are required to be withheld by the Company or the
Employer or other payment of tax-related items related to Participant's
participation in the Plan and legally applicable to Participant, (2) the
Participant's and, to the extent required by the Company (or Employer), the
Company's (or Employer's) fringe benefit tax liability, if any, associated with
the grant or vesting of the Restricted Stock Units or the issuance or sale of
Shares, and (3) any other Company (or Employer) taxes the responsibility for
which the Participant has, or has agreed to bear, with respect to the Restricted
Stock Units (or the grant or vesting thereof or the issuance or sale of Shares)
(collectively, the "Tax Obligations"), is and remains Participant's
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  Participant further acknowledges that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any Tax
Obligations in connection with any aspect of the Restricted Stock Units,
including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends or other distributions, and (ii) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Restricted Stock Units to reduce or eliminate Participant's
liability for Tax Obligations or achieve any particular tax result.  Further, if
Participant is subject to Tax Obligations in more than one jurisdiction between
the Date of Grant and the date of any relevant taxable or tax withholding event,
as applicable, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for Tax
Obligations in more than one jurisdiction.  If Participant fails to make
satisfactory arrangements for the payment of any required Tax Obligations
hereunder at the time of the applicable taxable event, Participant acknowledges
and agrees that the Company may refuse to issue or deliver the Shares.
(b)          Tax Withholding. When Shares are issued as payment for vested
Restricted Stock Units, Participant generally will recognize immediate U.S.
taxable income if Participant is a U.S. taxpayer.  If Participant is a non-U.S.
taxpayer, Participant will be subject to applicable taxes in his or her
jurisdiction.  Pursuant to such procedures as the Administrator may specify from
time to time, the Company and/or Employer shall withhold the minimum amount
required to be withheld for the payment of Tax Obligations.  The Administrator,
in its sole discretion and pursuant to such procedures as it may specify from
time to time, may permit Participant to satisfy such Tax Obligations, in whole
or in part (without limitation), if permissible by applicable local law, by (1)
paying cash, (2) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the amount of such Tax Obligations,
(3) withholding the amount of such Tax Obligations from Participant's wages or
other cash compensation paid to Participant by the Company and/or the Employer,
(4) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to such Tax Obligations, or (5) selling a sufficient number
of such Shares otherwise deliverable to Participant through such means as the
Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount of the Tax Obligations.  To the extent determined
appropriate by the Company in its discretion, it will have the right (but not
the obligation) to satisfy any Tax Obligations by reducing the number of Shares
otherwise deliverable to Participant.  Further, if Participant is subject to tax
in more than one jurisdiction between the Date of Grant and a date of any
relevant taxable or tax withholding event, as applicable, Participant
acknowledges and agrees that the Company and/or the Employer (and/or former
employer, as applicable) may be required to withhold or account for tax in more
than one jurisdiction. If Participant fails to make satisfactory arrangements
for the payment of such Tax Obligations hereunder at the time any applicable
Restricted Stock Units otherwise are scheduled to vest pursuant to Sections 3 or
4, Participant will permanently forfeit such Restricted Stock Units and any
right to receive Shares thereunder and the Restricted Stock Units will be
returned to the Company at no cost to the Company.  Participant acknowledges and
agrees that the Company may refuse to deliver the Shares if such Tax Obligations
are not delivered at the time they are due. Without limitation on any of the
foregoing rights or remedies of Company, if Participant fails to make
satisfactory arrangements for the payment of such Tax Obligations hereunder at
the time any applicable Restricted Stock Units otherwise are scheduled to vest
pursuant to Sections 3 or 4, Company has the right, at Company's sole
discretion, to sell a sufficient number of such Shares otherwise deliverable to
Participant through such means as the Company may determine in its sole
discretion (whether through a broker or otherwise) equal to the amount of the
Tax Obligations, or to withhold otherwise deliverable Shares having a Fair
Market Value equal to the amount of such Tax Obligations.
10.          Participant Bears Risks of Selling Otherwise Distributable Shares
to Cover Tax Obligations. If any Tax Obligations are to be satisfied by selling
a sufficient number of Shares otherwise deliverable to Participant, Participant
hereby acknowledges and agrees that such sales will be subject to market pricing
and trade execution risks, including trading delays and timing, which could
result in the sale of a greater amount of Shares than expected and at a lower
price than expected, including in comparison to other market sales within same
trading day or adjacent trading days; and that Participant bears all risks
associated with such sales, including all market pricing and trade execution
risks. Participant hereby agrees to save and hold the Company, its officers,
directors and employees, harmless from any and all liabilities arising from or
as a consequence of any such sales. Participant agrees that Participant will be
responsible for any commissions and related costs with respect to such sales.
11.          Nature of Grant.  In accepting the award, Participant acknowledges,
understands and agrees that:
(a)          the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan;
(b)          the Award of Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been awarded in the past;
(c)          all decisions with respect to future Restricted Stock Units or
other awards, if any, will be at the sole discretion of the Company;
(d)          Participant is voluntarily participating in the Plan;
(e)          the Award of Restricted Stock Units and the Shares subject to the
Restricted Stock Units, and the income and value of same, are not intended to
replace any pension rights or compensation;
(f)          the Award of Restricted Stock Units and the Shares subject to the
Restricted Stock Units, and the income and value of same, are not part of normal
or expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(g)          the future value of the underlying Shares is unknown,
indeterminable and cannot be predicted with certainty;
(h)          unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Stock Units and the benefits evidenced by this Award
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Common Stock;
(i)          unless otherwise agreed with the Company, the Restricted Stock
Units and the Shares subject to the Restricted Stock Units, and the income and
value of same, are not granted as consideration for, or in connection with, the
service Participant may provide as a director of a Subsidiary or affiliate of
the Company; and
(j)          the following provisions apply only if Participant is providing
services outside the United States:
(i)          no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant as a Service Provider (for any reason whatsoever whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where Participant is employed or the terms of Participant's employment or
service agreement, if any), and in consideration of the award of the Restricted
Stock Units to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, the
Employer or any other Parent or Subsidiary, waives his or her ability, if any,
to bring any such claim, and releases the Company, the Employer or any other
Parent or Subsidiary from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim; and
(ii)          Participant acknowledges and agrees that neither the Company, the
Employer nor any Parent or Subsidiary shall be liable for any foreign exchange
rate fluctuation between Participant's local currency and the United States
Dollar that may affect the value of the Restricted Stock Units or of any amounts
due to Participant pursuant to the settlement of the Restricted Stock Units or
the subsequent sale of any Shares acquired upon settlement.
12.          Data Privacy.  Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
Participant's personal data as described in this Award Agreement and any other
grant materials ("Data") by and among, as applicable, the Employer, the Company
and any Parent or Subsidiary for the purpose of implementing, administering and
managing Participant's participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant's name; home address; telephone numbers; date of birth; age; social
insurance number, social security number, taxpayer identification number and/or
other identification number; tax related information; salary; salary history;
nationality; job title; any shares of stock or directorships held in the
Company; details of all Restricted Stock Units or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
Participant's favor; and benefit enrollment forms; for the  purpose of
implementing, administering and managing the Plan.
Participant understands that Data will be transferred to such stock plan service
provider as may be selected by the Company from time to time, which is assisting
the Company with the implementation, administration and management of the Plan. 
Participant understands that the recipients of Data may be located in the United
States or elsewhere, and that the recipients' country (e.g., the United States)
may have different data privacy laws and protections than Participant's
country.  Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of Data by contacting his or her local human resources
representative.  Participant authorizes the Company and any possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, process, retain
and transfer Data, in electronic or other form, for the purpose of implementing,
administering and managing his or her participation in the Plan.  Participant
understands that Data will be held as long as is necessary to implement,
administer and manage Participant's participation in the Plan.  Participant
understands if he or she resides outside the United States, he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative.  Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis.  If Participant does not consent, or if Participant later seeks
to revoke his or her consent, his or her employment status or service and career
with the Employer will not be adversely affected thereby; the only consequence
of refusing or withdrawing Participant's consent is that the Company would not
be able to grant Participant Restricted Stock Units or other equity awards or
administer or maintain such awards.  Therefore, Participant understands that
refusing or withdrawing his or her consent may affect Participant's ability to
participate in the Plan.  For more information on the consequences of
Participant's refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative.  Nothing in this Section 12 shall be understood as limiting or
restricting any other rights of Company, including without limitation under any
other consents given by Participant, to receive, possess, use, process, retain
and transfer any Data.
13.          Rights as Stockholder.  Neither the Participant nor any person
claiming under or through the Participant will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares will have been
issued (including in book entry), recorded on the records of the Company or its
transfer agents or registrars, and, if applicable, delivered to the Participant.
14.          No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE SERVICE-BASED VESTING CONDITION OF THE RESTRICTED STOCK UNITS
PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A
SERVICE PROVIDER AT THE WILL OF THE COMPANY OR THE EMPLOYER, AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR
ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT'S RIGHT OR
THE RIGHT OF THE COMPANY OR THE EMPLOYER TO TERMINATE PARTICIPANT'S RELATIONSHIP
AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
15.          Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company at 11500 N. Mopac
Expressway, Building A, Austin, Texas 78759, Attn: Stock Administrator, or at
such other address as the Company may hereafter designate in writing.
16.          Grant is Not Transferable.  Except to the limited extent provided
in Section 8, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.
17.          Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Award Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
18.          Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of shares to the
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company. 
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority.
19.          Plan Governs.  This Award Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.
20.          Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Board or its
Committee administering the Plan will be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Award Agreement.
21.          Country Appendix. The Restricted Stock Units are subject to any
special terms and conditions for Participant's country set forth in the Country
Appendix, if any, to this Award Agreement. If Participant relocates to a country
included in the Appendix, the special terms and conditions for that country will
apply to Participant to the extent the Company determines that applying such
terms and conditions is necessary or advisable for legal or administrative
reasons.
22.          Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this Award
Agreement.
23.          Agreement Severable.  In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.


APPENDIX B
TIME-BASED VESTING CONDITIONS
Vesting of Time-Based Restricted Stock Units:  This Appendix B applies to the
Time-Based Restricted Stock Units subject to this Award Agreement.
[One-third (1/3rd) of the Time-Based Restricted Stock Units will vest on each
yearly anniversary of the Vesting Commencement Date, subject to Participant
continuing to be an Employee through such dates, and satisfying the Full-Time
Employment Requirement for an Eligible Vesting Year.]
[Restricted Stock Units will not vest during any Eligible Vesting Year if for
six months or more during such Eligible Vesting Year (i) Participant is on a
Nonstatutory Leave of Absence, and/or (ii) Participant is not a Full-Time
Employee ((i) and (ii), individually and collectively, being referred to as the
"Full-Time Employment Requirement").


In the event that no Restricted Stock Units vest during an Eligible Vesting Year
for failure to satisfy the Full-Time Employment Requirement (the "Forgone Annual
Units"), then the Forgone Annual Units that fail to so vest will be eligible to
vest in a subsequent Eligible Vesting Year during which the Full-Time Employment
Requirement is satisfied; provided, however, that no more than one Eligible
Vesting Year's worth of Forgone Annual Units will be able to vest in any such
subsequent Eligible Vesting Year; provided, further, that any Restricted Stock
Units that fail to vest hereunder by the fifteenth (15th) anniversary of the
Vesting Commencement Date will not be eligible to vest thereafter and will
automatically be forfeited at no cost to the Company and the Participant will
have no further rights with respect thereto.


For these purposes, an "Eligible Vesting Year" means the period between May 1
through the following April 30 of each year from the Vesting Commencement Date
through the fifteenth (15th) anniversary of the Vesting Commencement Date.


For these purposes, "Full-Time Employee" means that Participant works in a
position of employment with the Company or any Subsidiary of the Company in
which Participant is regularly scheduled to work forty (40) or more hours per
week or a normal full-time work week pursuant to Applicable Law.


For these purposes, "Nonstatutory Leave of Absence" means any unpaid leave of
absence approved by the Company that the Company is not required to provide to
Participant pursuant to Applicable Law.]


APPENDIX C
PERFORMANCE-BASED VESTING CONDITIONS
Performance-Based Vesting Conditions.  This Appendix B applies to the
Performance-Based Restricted Stock Units subject to this Award Agreement.
TSR Relative to the Index Group.  Except as provided under "Change in Control"
below, the number of Performance-Based Restricted Stock Units (if any) eligible
to vest will be determined based on the how the Company's Total Shareholder
Return ("TSR") ranks in comparison to the TSRs of the companies that comprise
the Russell 2000 Index (the "Index Group") during the Performance Period.  The
Performance Period will be the period beginning on [DATE] and ending on [DATE]. 
At the end of the Performance Period, the Participant will vest in the number of
Performance-Based Restricted Stock Units as determined based on achievement of
the TSR performance condition, provided that the Participant remains an Employee
through the end of the Performance Period.  The number of Performance-Based
Restricted Stock Units that vest may range from zero percent (0%) to two hundred
percent (200%) of the Target Number of Performance-Based Restricted Stock Units,
depending on actual performance.
The percentage of the Target Number of Performance-Based Restricted Stock Units
eligible to vest (if any) will be determined by multiplying the Applicable
Percentage by the Target Number of Performance-Based Restricted Stock Units. 
The Applicable Percentage will be determined as follows:


Company TSR Percentile Rank within the Index Group
 
Applicable Percentage
 
Below 25th percentile
0%
25th percentile
55th percentile
50%
100%
65th percentile
80th percentile or higher
150%
200%
   

If the Company's TSR ranks at the 55th percentile of the Index Group, 100% of
the Target Number of Performance-Based Restricted Stock Units will be eligible
to vest.  If the TSR percentile rank achieved by the Company is below the 55th
percentile of the Index Group, but above the 25th percentile, the Applicable
Percentage will decrease by 1.66% for each percentile rank below the 55th
percentile.  For example, if the Company's TSR ranks at the 40th percentile of
the Index Group, then the Applicable Percentage will be calculated as 100% -
((55‑40)*1.66)% = 75%.  If the Company's TSR percentile rank relative to the
Index Group is above the 55th percentile but below the 65th percentile, for each
percentile rank above the 55th percentile, the Applicable Percentage will
increase by 5%.  For example, if the Company's TSR ranks at the 60th percentile
of the Index Group, the Applicable Percentage will be calculated as 100% +
((60‑55)*5)% = 125%.  If the Company's TSR percentile rank relative to the Index
Group is above the 65th percentile but below the 80th percentile, for each
percentile rank above the 65th percentile, the Applicable Percentage will
increase by 3.33%.  For example, if the Company's TSR ranks at the 70th
percentile of the Index Group, the Applicable Percentage will be calculated as
150% + ((70‑65)*3.33)% = 167 (166.5% rounded to the nearest whole number).   In
no event shall the Applicable Percentage exceed 200%.  Percentile ranks will be
rounded to the nearest whole number.  The number of Performance-Based Restricted
Stock Units eligible to vest (if any) will be rounded down to the nearest whole
Share.
For purposes of the TSR calculations, the following additional rules shall
apply.  TSR will be calculated as change in share price as reported on the
applicable exchange, including reinvestment of dividends (assuming dividend
reinvestment on the ex-dividend date).  The beginning and ending prices for each
share (including the Company's) will be the simple average of the daily closing
prices for that share of stock during the thirty (30) trading day period
immediately preceding and ending on the relevant date as reported on the
applicable market.  Appropriate adjustments in the TSR calculations shall be
made to reflect stock dividends, splits and other transactions affecting the
various shares of stock, as determined by the Administrator.  Companies that are
added to the Russell 2000 Index after the beginning of the Performance Period
and companies that cease to be publicly-traded before the end of the Performance
Period shall not be considered as part of the Index Group.  Companies that
remain publicly-traded as of the end of the Performance Period but that cease to
be part of the Russell 2000 Index will be included in the Index Group.
All determinations regarding TSR performance and the Applicable Percentage shall
be made by the Administrator in its sole discretion and all such determinations
shall be final and binding on all parties.  Performance-Based Restricted Stock
Units that vest, if any, will be paid on or as soon as practicable following the
date on which the Administrator certifies in writing the Company's TSR
percentile rank relative to the Index Group, provided that if such date is not
within an open trading window under the Company's Insider Trading Policy, the
Performance-Based Restricted Stock Units will be paid on the next day that is
within an open trading window under such policy, provided the payment date shall
be no later than the fifteenth (15th) day of the third (3rd) month following the
end of the Fiscal Year that includes the vesting date.  Administrator
performance certification shall be made no later than thirty days following the
end of the Performance Period.
Change in Control.  If the Participant remains an Employee through the date of a
Change in Control, and the Change in Control occurs before the last day of the
Performance Period, the following rules will apply.  Rather than being
determined based on the Company's TSR relative to the Index Group during the
Performance Period, the number of Performance-Based Restricted Stock Units
eligible to vest will equal 100% of the Target Number of Performance-Based
Restricted Stock Units.  The number of Performance-Based Restricted Stock Units
so determined will be scheduled to vest in equal monthly installments following
the Change in Control over the remainder of the original (three-year)
Performance Period, subject to Participant remaining an Employee through each
such vesting date.  For avoidance of doubt, the Performance-Based Restricted
Stock Units eligible to vest under this paragraph will immediately accelerate
vesting pursuant to the terms of Section 10(c) of the Plan if such Awards are
not assumed or substituted by the successor corporation or a parent or
subsidiary of the successor corporation in connection with a Change in Control.
Termination of Employment.  If the Participant ceases to be an Employee for any
or no reason (including death or Disability) before Participant vests in the
right to receive the Performance-Based Restricted Stock Units subject to this
Appendix C, the Performance-Based Restricted Stock Units and the Participant's
right to acquire any Shares hereunder will immediately terminate without any
consideration being paid to the Participant.  For avoidance of doubt, if
Participant's Performance-Based Restricted Stock Units are assumed or
substituted in connection with a Change in Control, Participant will be entitled
to vesting acceleration in the event of a termination without Cause within
twenty-four (24) months following the Change in Control as provided in Section
10(c) of the Plan.